Kane and Levine, JJ., dissent and vote to affirm in a memorandum by Levine, J. Levine, J. (dissenting).
We respectfully dissent. In our view, the circumstances presented here permitted Family Court, whose weighing of the scientific evidence in this regard is entitled to great deference (Matter of Moon v Mark A., 109 AD2d 1017, 1019), to find that the results of the HLA test established paternity by clear and convincing evidence. First, the evidence of a normal period of gestation, of the occurrence of petitioner’s last menstrual period in September 1984 and the birth of the child on June 21, 1985, supported Family Court’s finding that conception most likely occurred in the last few days of September or the first few days of October 1984. Respondent admitted having had sexual relations with petitioner during the critical period. Moreover, petitioner’s forthright admissions regarding the times when she had relations with two other men, which the majority finds fatal to her case, would clearly have excluded access by one of the two during the period of likely conception. The probability of respondent’s paternity established by the HLA test was 99.1%. This percentage made it "extremely likely” that respondent was the father (see, 1 Schatkin, Disputed Paternity Proceedings § 8.13 [Feb. 1987 Supp], at 144 [emphasis supplied]).
As is fully explained in the thoroughly researched opinion by Judge Arthur J. Abrams of the Suffolk County Family Court in Department of Social Servs. v Kenneth S.N. (120 Misc 2d 453), the possibility of paternity of the other man who had - intercourse with petitioner during the critical period is at most miniscule. As held by the Second Department in Matter of Constance G. v Herbert Lewis L. (119 AD2d 209, 212), "[e]ven in a case where a third party had access to the mother *814during the time of probable conception, the HLA test may establish paternity of the putative father”. This conforms to the view of the leading authority on the law of paternity (1 Schatkin, Disputed Paternity Proceedings § 11A.03, at 11A-7— 11A-8 [4th ed]). The case of Matter of Jane PP. v Paul QQ. (65 NY2d 994), relied upon by the majority, is actually authority for the principle that a high probability HLA test result may be sufficient to establish paternity despite evidence of access by others. In reversing the adjudication of paternity in Matter of Jane PP., where the HLA test results were improperly introduced in evidence and the petitioner had had intercourse with another man during the critical time period, the Court of Appeals did not direct dismissal of the petition but remitted for a new hearing. The court held: "A human leukocyte antigen (HLA) test was administered in this case and, assuming that the foundational problems indicated by the Appellate Division are curable, as they appear to be, the test would be admissible (Family Ct Act § 532) and could elevate the evidence to meet the requisite standard of proof” (supra, at 996 [emphasis supplied]).
Accordingly, we vote to affirm the adjudication of paternity.